Citation Nr: 0517318	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  95-02 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 
2000, for the award of a 100 percent evaluation for 
dysequilibrium secondary to gentamycin toxicity.

2.  Entitlement to service connection for arthritis of the 
knees as being secondary to service-connected bilateral pes 
planus with Morton's neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and wife




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1994 and December 1996 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the October 
1994 rating decision, the RO denied service connection for 
arthritis of the knees.  In the December 1996 rating 
decision, the RO granted compensation under the provisions of 
38 U.S.C.A. § 1151 for bilateral vestibular damage and 
assigned a 10 percent evaluation, effective November 25, 
1991.

In January 1997, the veteran submitted a notice of 
disagreement appealing both the assignment of the 10 percent 
evaluation and the effective date for bilateral vestibular 
damage.  He was subsequently granted a 30 percent evaluation 
and an effective date of August 5, 1986, for the disability.  
In a June 2002 rating decision, the RO granted a 100 percent 
evaluation, effective January 12, 2000, and reclassified the 
disability as dysequilibrium secondary to gentamycin 
toxicity.  The veteran asserts that he warrants an effective 
date of August 5, 1986, for the 100 percent evaluation for 
dysequilibrium secondary to gentamycin toxicity.

In September 1999, the Board remanded the claim for service 
connection for a bilateral knee disability as being secondary 
to service-connected bilateral pes planus with Morton's 
neuroma for additional development and adjudicative action.  
The Board also remanded the claim for an increased evaluation 
for service-connected bilateral pes planus with Morton's 
neuroma; however, the veteran, in November 1999, submitted a 
statement withdrawing that issue.  Therefore, it is no longer 
part of the current appellate review.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The severity of dysequilibrium secondary to gentamycin 
toxicity has remained the same during the appeal period.

2.  The preponderance of the evidence is against a finding 
that arthritis of the knees is due to the service-connected 
bilateral pes planus with Morton's neuroma, or that it was 
aggravated by the service-connected bilateral pes planus with 
Morton's neuroma.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for 
dysequilibrium secondary to gentamycin toxicity from August 
5, 1986, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. § 4.84b, Diagnostic Code 
6205 (1986).

2.  Disability associated with arthritis of the knees is not 
due to or the result of bilateral pes planus with Morton's 
neuroma.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

Initially, the Board notes that it will not address VCAA's 
applicability to the claim for an earlier effective date for 
the 100 percent evaluation for dysequilibrium secondary to 
gentamycin toxicity as it is granting the veteran's claim.  

Regarding the claim for service connection for arthritis of 
the knees as being secondary to service-connected bilateral 
pes planus with Morton's neuroma, the Board finds that the 
VCAA notice requirements have been satisfied by May 2001 and 
December 2002 letters sent to the veteran.  Since these 
letters provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
----, ----, No. 02-1077, slip op. at 33 (April 14, 2005).  
While these letters explained to the veteran what evidence 
was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf, they did not fully explain 
the evidence necessary in a claim for secondary service 
connection.  Rather, the letters informed him of the evidence 
necessary to substantiate a claim for direct service 
connection.  However, the Board finds that the veteran has 
not been prejudiced by such, as it is clear from the evidence 
and arguments submitted by the veteran that he is aware of 
the evidence necessary to substantiate his claim for 
secondary service connection.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Specifically, he has submitted evidence 
that there is a relationship between a current bilateral knee 
disorder and the service-connected bilateral pes planus with 
Morton's neuroma.  The only issue now before the Board is 
weighing the evidence both for and against the veteran's 
claim.  

With respect to element (4), the Board notes that in the RO's 
May 2001 and December 2002 letters, it essentially informed 
the veteran that he needed to submit any evidence pertaining 
to his claim.  Specifically, in the May 2001 letter, the RO 
stated, "Tell us about any additional information or 
evidence that you want us to try to get for you."  In the 
December 2002 letter, the RO asked the veteran to complete 
the "Medical History form listing all VA and non-VA 
treatment received."  It reiterated to the veteran that if 
he had any additional information or evidence that he wanted 
to have VA obtain, he should inform VA of the evidence.  The 
Board finds that such statements meet the requirements of the 
fourth element, as the veteran was placed on notice that he 
should submit any evidence in his possession that pertained 
to his claim.  In January 2003, the veteran indicated he had 
received treatment from VA and then informed VA that he had 
no additional evidence to submit with respect to his appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
and private medical record.  The veteran submitted private 
medical records.  There is no indication that there are any 
outstanding records that need to be obtained, and, as stated 
above, the veteran has indicated that there are no 
outstanding records.  Finally, the veteran has been provided 
with several examinations in connection with his claim for 
secondary service connection.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision
A.  Earlier effective date

The veteran's disability of dysequilibrium secondary to 
gentamycin toxicity was granted under the provisions of 
38 U.S.C.A. § 1151.  The disability is evaluated as follows:

From August 5, 1986	  30 percent 
disabling
From January 12, 2000	100 percent 
disabling

The 30 percent evaluation was assigned under Diagnostic Code 
6204 (addressing chronic labyrinthitis), and the 100 percent 
evaluation was assigned under Diagnostic Code 6205 
(addressing Meniere's Syndrome).  The veteran asserts that 
the 100 percent evaluation should be awarded as of August 5, 
1986, as the severity of his disability has remained the same 
since that time and that his claim has remained pending since 
that time.

The Board notes that in denying the veteran an effective date 
earlier than January 12, 2000, for the award of a 100 percent 
evaluation for dysequilibrium secondary to gentamycin 
toxicity, the Decision Review Officer determined that a 
September 1999 Board decision had dismissed the veteran's 
initial claim for an increased evaluation for dysequilibrium 
secondary to gentamycin toxicity and that the effective date 
for the award of the 100 percent evaluation could not be 
prior to the September 1999 Board decision as a result of the 
finality of the Board decision.  

In the September 1999 Board decision, it stated the following 
in the "Introduction:"

The Board further notes that, while the 
veteran initially disagreed with the 
rating assigned for the bilateral 
vestibular damage, the RO thereafter 
assigned a 30 percent evaluation.  This 
is the maximum schedular rating 
(Diagnostic code 6204), and thus the 
Board does not find that the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 
(1993).  The changes in 38 C.F.R. § 4.85 
have not affected code 6204.  The RO also 
granted an effective date of the award 
back to 1986, the date of claim.

In AB, the Court held that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim for increase would remain in 
controversy where less than the maximum available benefit is 
awarded, unless the veteran states otherwise (the veteran 
states that he is seeking a specific evaluation and that 
evaluation is granted).  AB, 6 Vet. App. at 38.  Here, the 
veteran had been granted the maximum evaluation under 
Diagnostic Code 6204; however, following the grant of the 
30 percent evaluation for bilateral vestibular damage, the 
veteran submitted a statement in July 1997, asserting that he 
continued to disagree with the evaluation assigned.  As a 
result of the veteran's continued disagreement following the 
grant of the maximum evaluation, the holding in AB was no 
longer applicable.  Therefore, this Board finds that the 
veteran's appeal on the claim for increase for dysequilibrium 
secondary to gentamycin toxicity remained pending.  In a 
separate decision, the Board vacated that part of the 
September 1999 decision.  

To reiterate, the Board finds that the veteran's claim for 
increase has remained pending since the August 5, 1986, 
application for compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  When the RO granted the 100 percent 
evaluation, it used the criteria under Diagnostic Code 6205, 
which addresses Meniere's Syndrome.  It acknowledged that the 
veteran had not been diagnosed with such, but that the 
veteran's disability picture resembled that of Meniere's 
Syndrome and rated the veteran's disability by analogy.  
Because the veteran's evaluation of 30 percent is already at 
the maximum under Diagnostic Code 6204, the Board will not 
consider the veteran's disability under that Diagnostic Code.  

The criteria for evaluating "Diseases of the Ear" were 
amended in June 1999.  Generally, the effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the VA issue.  38 U.S.C.A. § 5110 (West 2002).

Prior to June 1999, under Diagnostic Code 6205, in order to 
warrant a 100 percent evaluation, the symptoms of Meniere's 
Syndrome needed to be severe with frequent and typical 
attacks, vertigo, deafness, and cerebellar gait.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6205 (1986).  As of June 
1999, a 100 percent evaluation for Meniere's Syndrome 
contemplates hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205 
(1999).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an effective 
date of August 5, 1986, for the award of the 100 percent 
evaluation for dysequilibrium secondary to gentamycin 
toxicity.  In granting the veteran the 100 percent evaluation 
under Diagnostic Code 6205, the RO noted that the veteran 
related in a March 2002 statement that he had to walk behind 
a wheelchair or use a cane and hold onto his wife's shoulder 
to support himself.  He stated the veteran reported multiple 
falls and that he had lost his ability to walk without 
staggering since leaving the VA hospital in 1984.  The RO 
noted that VA treatment records, dated from November 1998 to 
June 2002, showed a history of chronic vertigo secondary to 
gentamycin toxicity resulting in multiple falls since January 
2000.  

At the time of the veteran's August 1986 claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
vertigo, he stated that he was unable to maintain his 
physical stature without "adequate supporting prosthetic 
devices."  He described being dizzy and having no balance.  
He stated that the condition had caused him severe problems 
with being able to drive and had affected his depth 
perception.  He also stated it affected his ability to read 
because the words would move up and down.  At a September 
1987 VA examination, the veteran reported having problems 
with his balance and that he had a staggering gait.  The 
otolaryngologist stated the electronystagmogram test was 
abnormal.  At a July 1988 VA examination, the veteran 
reported that he staggered when he walked, which had not 
changed in the last four to five years.  He also had a 
sensation of blurring vision with rapid head turning.  He 
described falling down if he did not turn his head while 
walking.  The examiner noted that the veteran walked with a 
cane and had relayed to her that he had to both use the cane 
and hold onto a person or a wall or he had to walk behind a 
wheelchair in order to "get around."  She further noted the 
veteran walked slowly with "significant gait instability" 
and had trouble getting up and sitting down.  

As shown above, the clinical findings upon which the RO 
granted the 100 percent evaluation are no different than 
those described by the veteran at or near the time he filed 
his claim for compensation benefits in 1986.  Additionally, 
while not reported above, the veteran's report of symptoms 
associated with dysequilibrium secondary to gentamycin 
toxicity has remained the same throughout the appeal period.  
For example, in January 1990, the veteran stated that he 
could no longer climb a ladder or walk without staggering.  
He stated while walking in his house, he would have to hold 
onto things to brace himself or he would fall.  The veteran 
stated he had to use a cane with one hand and hold onto his 
wife with the other hand to keep his balance.  At a May 1997 
VA examination, the veteran reported that he had considerable 
difficulty walking and was unable to walk without his wife 
accompanying him and also with the use of a cane.  He 
described himself as "constantly unsteady."  He stated he 
had episodes of vertigo that could last from a half hour to 
an hour, sometimes with nausea and vomiting, and occurred two 
to three times a month.  VA treatment records, dated in 1998, 
show diagnoses of chronic vertigo.

Because the veteran's disability has not materially changed 
during the appeal period, and because he has pursued his 
claim for increase since his August 1986 claim, the Board 
finds that the 100 percent evaluation would be warranted as 
of the date of the veteran's claim-August 5, 1986.  
Accordingly, a 100 percent evaluation is granted for 
dysequilibrium secondary to gentamycin toxicity, effective 
August 5, 1986.

B.  Secondary service connection

The veteran asserts that the service-connected bilateral pes 
planus with Morton's neuroma caused him to develop arthritis 
of both knees.

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2004).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has brought forth competent evidence of current 
diagnoses associated with his right and left knees.  
Specifically, in 1990, he was diagnosed with a tear in the 
posterior horn of the medial meniscus.  He underwent 
arthroscopic surgery on the left knee in February 1991 and a 
total knee arthroplasty in February 1995.  He has been 
diagnosed with degenerative arthritis of both knees.  
Therefore, the Board concedes that the veteran has brought 
forth competent evidence of current bilateral knee 
disabilities.  The issue before the Board is whether there is 
a nexus between the veteran's current bilateral knee 
disability and the service-connected bilateral pes planus 
with Morton's neuroma.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for any degree of disability due 
to arthritis of the knees as being secondary to the service-
connected bilateral pes planus with Morton's neuroma.  The 
reasons follow.

The evidence in favor of the veteran's claim are February 
1995 statements from a physical therapist and a Doctor of 
Podiatric Medicine and an April 1995 statement from a private 
physician.  In the statement from the physical therapist, he 
stated the following, in part:

Secondary to [the veteran]'s history of 
bilateral foot problems including 
multiple surgeries on the left side, 
there has been poor biomechanical 
adaptation to the ground reaction 
throughout the foot and the ankle.  
Therefore, the forces have been 
transferred to the next available joint, 
in this case being his knees.  
Especially, in the medial compartment.  

In the statement from the Doctor of Podiatric Medicine, he 
stated the following, in part:

After examining [the veteran], my 
findings revealed severe Pes Plano Valgus 
or rigid flat feet and inability to walk 
without pain.  This condition contributes 
to decreased shock absorption in the feet 
and leads to increased shock from ground 
reactive forces (the force contributed 
from the ground to the body upon each 
step) to the knee and hip joints.  This 
will aggravate and lead to degenerative 
arthritis conditions in the hip and knee.  
His Orthopedic surgeon had already 
diagnosed degenerative arthritis in both 
knees and this will over time be worsened 
by walking.  

In my opinion, his flat foot deformity is 
a diagnosis which will contribute to 
disabling conditions which as time goes 
by will worsen.

In the April 1995 statement, the private physician noted the 
veteran had undergone a left total knee arthroplasty and had 
had a deformity of his left foot for years.  He stated, "I 
feel that the problem with his foot may have contributed to 
his severe arthritis of his left knee."  

The evidence against the veteran's claim are January 1997 and 
July 2000 VA examination reports.  In the January 1997 
report, the examiner stated he had reviewed the claims file 
and noted the relevant medical history.  Following physical 
examination, he concluded that he did not believe that flat 
feet could cause arthritis of the knee joints and that the 
knee problems were a different disability.

In the July 2000 report, the orthopaedic surgeon reported in 
detail the veteran's medical history associated with his 
knees.  He reviewed the February 1995 opinions from the 
physical therapist and the Doctor of Podiatric Medicine.  He 
also reviewed the April 1995 medical opinion from the private 
physician.  Following examination and x-rays, he stated the 
veteran's service-connected bilateral pes planus with 
Morton's neuroma was not severe as described by the private 
medical records and provided clinical findings to 
substantiate that conclusion.  He diagnosed the veteran with 
arthritis of both knees "secondary to genus varus and 
gonarthrosis."  He concluded the following, in part:

There is evidence that this man does not 
have a rigid foot, he does not have a 
severe pes plano valgus as described by 
the 95 podiatrist Dr. G[].  The reason 
for his subsequent degenerative arthritis 
of his knees in my opinion has absolutely 
no relationship to his foot problem but 
rather to his load leg and the varus of 
his tibia, which is a well[-]known cause 
of early degenerative arthritis of the 
medial and the patellofemoral complex 
after usually presenting later in the 
middle age or late age due to the 
abnormal weight bearing forces placed on 
the medial part of the knee and in the 
medical records this is eluded to by the 
doctor who performed his total knee 
surgery in 1995.  It is my opinion that 
this is the source of his degenerative 
arthritis and his subsequent need for 
total joint replacement, and his knee 
valgus has no relationship to his feet 
problem.

The Board finds that the evidence against the veteran's claim 
preponderates that which supports his claim.  The most 
probative medical opinion related to this issue is the July 
2000 examination report.  There, the orthopaedic surgeon had 
the opportunity to review the veteran's medical history 
associated with his knees, which he reported in detail.  He 
also had an opportunity to review the February 1995 and April 
1995 medical opinions that support the veteran's claim of a 
relationship between arthritis of the knees and the service-
connected bilateral pes planus with Morton's neuroma.  He 
specializes in orthopaedic surgery.  He provided a detailed 
rationale as to why he felt there was no relationship between 
the service-connected bilateral foot disorder and arthritis 
of the knees.  His opinion is unequivocal, and he discredited 
the findings made by the Doctor of Podiatric Medicine 
regarding the severity of the veteran's service-connected 
bilateral pes planus with Morton's neuroma.  For these 
reasons, the Board finds that this medical opinion has 
significant probative value.  Supporting this medical opinion 
is the January 1997 examination.  That examiner also had the 
opportunity to review the veteran's claims file and 
determined that there was no relationship between arthritis 
of the knees and the service-connected bilateral pes planus.

In reviewing the evidence for the veteran's claim, the Board 
notes that in the April 1995 medical opinion, he stated that 
he felt the veteran's foot problem "may have contributed to 
the severe arthritis" of the left knee.  Such statement, 
however, is speculative and insufficient to support a finding 
of a relationship between arthritis of the left knee and the 
service-connected pes planus of the left foot.  See Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
veteran's death was not sufficient); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure). 

Regarding the February 1995 opinions by the physical 
therapist and the Doctor of Podiatric Medicine, the Board 
finds that the July 2000 medical opinion is more probative 
than both of these opinions for several reasons.  First, 
neither the physical therapist nor the Doctor of Podiatric 
Medicine indicated that they had reviewed the veteran's past 
medical records.  Additionally, neither of them acknowledged 
that the veteran has other factors that could contribute to 
arthritis of the knees.  Rather, they implied that there was 
only one cause of the veteran's arthritis of the knees, which 
was the service-connected bilateral pes planus.  In the July 
2000 examination report, the orthpaedic surgeon noted the 
veteran had a shortening of the right leg and "obvious genu 
varus of the right knee with bowing of the tibia."  Knowing 
that the veteran had both genu varus and bilateral pes 
planus, the orthopaedic surgeon determined that the genu 
varus was the cause of the arthritis of the knees and 
unequivocally determined that the bilateral pes planus had no 
relationship to the arthritis of the knees and he provided a 
rationale for his conclusion.  Again, the orthopaedic surgeon 
had an opportunity to review the veteran's past medical 
records and all three opinions that support the veteran's 
claim and determined, unequivocally, that the service-
connected bilateral pes planus had no relationship to the 
arthritis of the knees.  He also discredited the findings 
made by the Doctor of Podiatric Medicine by providing 
detailed clinical findings regarding the severity of the 
veteran's bilateral pes planus.  For these reasons, the Board 
finds that February 1995 medical opinions have been 
outweighed by the July 2000 opinion.  

Although the veteran has alleged that his degenerative 
arthritis of the knees is due to his service-connected 
bilateral pes planus with Morton's neuroma, to include that 
it has aggravated his arthritis, he is not competent to state 
the etiology of his degenerative arthritis, as that requires 
a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for arthritis of the knees as 
being secondary to the service-connected bilateral pes planus 
with Morton's neuroma, to include as being aggravated by the 
service-connected disability, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

An effective date of August 6, 1986, for the award of a 
100 percent evaluation for dysequilibrium secondary to 
gentamycin toxicity is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Service connection for arthritis of the knees is denied.



_________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


